Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10996829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                                                                                                                               
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with attorney Joseph Buczynski, Reg. # 35,084 on 05/18/2022.

Claims 1, 2, 12-14 and 18 are amended herein.
Claim 7 is cancelled herein.

1.  (Currently Amended)  A data processing apparatus, comprising:
	processing circuitry configured to:
		acquire a data set from target detected by a detection apparatus; [[and]]
		perform rendering of the data set, and generate a plurality of views arranged on a screen[[,]];
		detect a gesture related to the user operation as an instruction gesture; and
		modify an operation view based on the instruction gesture, when the instruction gesture is a view modification instruction;
		each view of the plurality of views comprising a plurality of pixels; [[and]]
		each pixel included in the plurality of views being associated with a plurality of pieces of information including a first information displayed on the screen and a second information that indicates a view among the plurality of views to which the pixel belongs;
	the plurality of views comprises a side view; and
	when the operation view is the side view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to inhibit a rotation of a viewpoint of the side view.

2.  (Currently Amended)  The data processing apparatus of claim 1, further comprising:
	a user interface configured to receive a user operation on the plurality of views; wherein
	the processing circuitry is configured to:
		acquire the second information associated with an operation pixel subject to the user operation, and
		specify [[an]]the operation view subject to the user operation based on the second information of the operation pixel[[,]].
		
		

3. (Original) The data processing apparatus of claim 1, wherein: the plurality of views comprises at least two of a perspective view, a side view and a top view.
  
4. (Original) The data processing apparatus of claim 2, wherein: the plurality of views comprises a perspective view; and when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to generate a view image as a new perspective view by rotating a viewpoint of the perspective view about a first axis in a three-dimensional space relating to the data set, the first axis being the vertical direction in the screen in the perspective view.
 
5. (Original) The data processing apparatus of claim 2, wherein: the plurality of views comprises a perspective view; and when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to generate a view image as a new perspective view by rotating a viewpoint of the perspective view about a second axis in a three-dimensional space relating to the data set, the second axis being the horizontal direction in the screen in the perspective view.

6. (Original) The data processing apparatus of claim 2, wherein: the plurality of views comprises a side view; and when the operation view is the side view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to generate a view image as a new side view by rotating a viewpoint of the side view about a first axis in a three-dimensional space relating to the data set, the first axis being the vertical direction in the screen in the side view.

7. (Cancelled).
  
8. (Original) The data processing apparatus of claim 2, wherein: the plurality of views comprises a top view; and when the operation view is the top view, and a displacement instruction in a horizontal direction or a vertical direction in the screen is given based on the instruction gesture, the processing circuitry is configured to generate a view image as a new top view by rotating a viewpoint of the top view about a first axis in a three-dimensional space relating to the data set, the first axis corresponding to a direction perpendicular to the screen in the top view.

9. (Original) The data processing apparatus of claim 2, wherein: when the view modification instruction is given to the operation view, the processing circuitry is configured to modify at least another view from the plurality of views, different from the operation view.
 
10. (Original) The data processing apparatus of claim 9, wherein: the plurality of views comprises a first view which is one of a perspective view, a side view and a top view, and a second view which is a view different from the first view among the perspective view, the side view and the top view; and when the operation view is the first view, and the view modification instruction is given to the first view, and the first view is modified by rotating a viewpoint of the first - 37 -view about a first axis in a three-dimensional space relating to the data set, the processing circuitry is configured to modify the second view by rotating a viewpoint of the second view about the first axis.
 
11. (Original) The data processing apparatus of claim 1, further comprising: a transducer configured to transmit a transmission wave, receive a reception wave comprising a reflection of the transmission wave on the target, and generate a reception signal based on the reception wave; wherein the processing circuitry is configured to generate the data set based on the reception signal, the reception wave being received from a three-dimensional space extending outwardly from the transducer. 
 
12.  (Currently Amended)  A data processing method, comprising:
	acquiring a data set from target detected by a detection apparatus; [[and]]
	performing rendering of the data set, and generating a plurality of views on a screen[[,]];
	detecting a gesture related to the user operation as an instruction gesture; and
	modifying an operation view based on the instruction gesture, when the instruction gesture is a view modification instruction;
	each view of the plurality of views comprising a plurality of pixels; [[and]]
	each pixel included in the plurality of views being associated with a plurality of pieces of information including a first information displayed on the screen and a second information that indicates a view among the plurality of views to which the pixel belongs;
	the plurality of views comprises a side view; and
	when the operation view is the side view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to inhibit a rotation of a viewpoint of the side view.

13.  (Currently Amended)  A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to:
	acquire a data set from target detected by a detection apparatus; [[and]]
	perform rendering of the data set, and generate a plurality of views on a screen[[,]];
	detect a gesture related to the user operation as an instruction gesture; and
	modify an operation view based on the instruction gesture, when the instruction gesture is a view modification instruction;
	each view of the plurality of views comprising a plurality of pixels; [[and]]
	each pixel included in the plurality of views being associated with a plurality of pieces of information including a first information displayed on the screen and a second information that indicates a view among the plurality of views to which the pixel belongs;
	the plurality of views comprises a side view; and
	when the operation view is the side view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to inhibit a rotation of a viewpoint of the side view.

14.  (Currently Amended)  The data processing method of claim 12, further comprising:
	receiving, by a user interface, a user operation on the plurality of views; 
	acquiring the second information associated with an operation pixel subject to the user operation, and
	specifying [[an]]the operation view subject to the user operation based on the second information of the operation pixel[[,]].
	
	

15. (Original) The data processing method of claim 12, wherein: the plurality of views comprises at least two of a perspective view, a side view and a top view.

16. (Original) The data processing method of claim 14, wherein: the plurality of views comprises a perspective view; and when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, generating a view image as a new perspective view by rotating a viewpoint of the perspective view about a first axis in a three-dimensional space relating to the data set, the first axis being the vertical direction in the screen in the perspective view.
 
17. (Original) The data processing method of claim 14, wherein: the plurality of views comprises a perspective view; and when the operation view is the perspective view, and a displacement amount of the - 39 -instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen, generating a view image as a new perspective view by rotating a viewpoint of the perspective view about a second axis in a three-dimensional space relating to the data set, the second axis being the horizontal direction in the screen in the perspective view.

18.  (Currently Amended)  The non-transitory computer-readable medium having stored thereon computer-executable instructions of claim 13, which, when executed by a computer, cause the computer to:
	receive, by a user interface, a user operation on the plurality of views;
	acquire the second information associated with an operation pixel subject to the user operation, and 
	specify [[an]]the operation view subject to the user operation based on the second information of the operation pixel[[,]].
	
	

19. (Original) The non-transitory computer-readable medium having stored thereon computer-executable instructions of claim 13, wherein: the plurality of views comprises at least two of a perspective view, a side view and a top view.

20. (Original) The non-transitory computer-readable medium having stored thereon computer-executable instructions of claim 18, wherein: the plurality of views comprises a perspective view; and when executed by a computer, the computer-executable instructions cause the computer to: - 40 -when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, generate a view image as a new perspective view by rotating a viewpoint of the perspective view about a first axis in a three-dimensional space relating to the data set, the first axis being the vertical direction in the screen in the perspective view.


Reasons for Allowance

Claims 1-6 and 8-20 are allowed based on the herein amendments.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Papageorgiou et al. (“Papageorgiou”, US 2013/0187903 A1), Forstall et al. (“Forstall”, US 2013/0326425 A1), Wang et al. (“Wang”, US Patent 8819591 B2), Fram (US Patent 9606584 B1), Lee et al. (“Lee”, US 2010/0321380 A1) and Trabold et al. (“Trabold”, US 2020/0042156 A1).
Papageorgiou teaches a graphical user interface for displaying a plurality of views of a medical image including a 3D view and 2D views of the image that each can be rotated independently or synchronously by user input to modify the image views; Forstall, Wang, Fram, Lee and Trabold teach the 3D and 2D images orientation manipulation to modify the views of the images. However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145